Title: [From Thomas Jefferson to Benjamin Harrison, 17? November 1779]
From: Jefferson, Thomas
To: Harrison, Benjamin


[Williamsburg, 17? Nov. 1779. JHDJournal of the House of Delegates of the Commonwealth of Virginia (cited by session and date of publication), Oct. 1779, 1827 edn., p. 59 (17 Nov. 1779): “The Speaker laid before the House a letter from the Governor, on the subject of certain inquiries made by the executive, on complaints against justices of the peace for misfeasance in office, which was read, and ordered to be referred to the committee of the whole House on the state of the Commonwealth.” Not located.]
